Title: To Thomas Jefferson from Thomas Appleton, 24 December 1823
From: Appleton, Thomas
To: Jefferson, Thomas


dear sir
Leghorn
24. December 1823
Your favor of the 10th of July, I receiv’d on the 10th of September. The Capitels of the columns, must have reach’d you, within a very few days after the date of your letter, and I hope without accident, and with the Approbation of the directors; for no pains were spar’d in their execution, or in the Solidity of the cases & packing. Not having receiv’d any letter from you, since the one mention’d above, I am led to conclude, that the directors of your university, have found some mode to sculpture the Capitels for the Rotunda in the U. states, or to omit them altogether; however it may be, should your order reach me, for their execution, they shall be sculptur’d with every attention.—The bill of exchange, which I receiv’d through Mr Williams of London, produced here, four hundred & sixty dollars, from which I have paid mad: Pini, four hundred & forty four, as appears by her receipt now inclos’d: and this leaves a balance in my hands, of sixteen dollars to your credit.—In relation to my claims of North Carolina, I feel the most grateful sense for your kind expression, when you say “I will make it my own affair &c,” I do not doubt, therefore, that I shall receive, through your valid intercession, that justice, which they have for years neglected! for silence is the worst sort of disapprobation, it carries with it contempt.—About four months ago, arriv’d here from Mexico, the Ex. Emperor Yturbide, with a numerous family of children, and many domestics in his suite.—from that time, he has resided at a villa, about a mile from the city, in something approaching to elegance.—As he express’d a desire to become acquainted with me, we frequently visited each other, with the medium of an interpreter, for he speaks not a Syllable of english, french or italian; nor indeed any one of his family.—He seems an affectionate father, and has continually discover’d much mildness and affability in his deportment and behaviour.—He appears fully on a level with well educated men, but there is nothing in his actions or his words, which indicates one who could rise by the force of his own powers, from the middle walks of life, to the summit of human grandeur.—He believes, or rather he says, he has left behind him, numerous partizans & friends, however this may be, a few days since, he left this, with his sons precipitately but not clandestinely, by land for England—He was presented at Florence, to the Grand Duke; was receiv’d with kindness, and assurances of protection; but not as a dethron’d Sovereign.—from this government, he certainly reciev’d no order to depart, which gives rise to many conjectures; it would be useless to enumerate them, for they can be made any where, on the same imaginary foundation.—He spoke often to me, with apparent rapture of the government of the U: states, but this I receiv’d, probably as it was meant, as a civility.—In the U. States, he added, 99 out of a 100, can read: in the Kingdom of Mexico, there is not more than one in an hundred, who has the smallest knowledge of letters: and thus he concluded, Mexico was not calculated for a republic.—As a return for his compliment to my government, I abstain’d from replying, that with a few hundred Lancastrian professors, his mexican subjects, would read, perhaps, as correctly in one year, as the generality of our Citizens in the U: states. He wish’d to publish here, the rise & fall of his empire, but after a perusal of it, by the minister of the police, it was prohibited, as it contain’d objectionable expressions, if not offensive to his royal predecessor./.—I always hear, sir, with a very sincere pleasure, of the continuance of your good health; and that you may long defer the prayer of Simon “Nune demittas Domine,” is what I most ardently wish. /Accept, Sir, the renewal of my invariable esteem and respect.Th: Appleton